Citation Nr: 0603820	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-35 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1961 to October 1963, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral sensorineural hearing loss was not manifested 
during the veteran's period of active service or for many 
years following service discharge, and is not shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in December 2003.  This 
letter, provided to the veteran prior to the initial decision 
in this case, notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence the veteran was expected to provide.  

The Board acknowledges that the December 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to his 
claim. 38 C.F.R. § 3.159 (b)(1) (2005).  However, the letter 
informed the veteran of the need for evidence showing that 
his hearing loss existed during or soon after his military 
service to the present.  It also indicated the type of 
evidence that would assist the RO in deciding the veteran's 
claim, such as medical treatment records, lay statements from 
people who observed the veteran's hearing problems in 
service, employment physical examinations, pharmacy 
prescription records and insurance examination reports.  The 
RO also specifically requested that the veteran provide any 
medical reports that the veteran had in his possession.  

Thereafter, the veteran provided a statement in February 2004 
with an article titled "Hearing Loss and the Presumptive 
Period" for the RO's consideration.  The RO then obtained 
the veteran's VA Medical Center (VAMC) records and afforded 
the veteran a VA hearing examination.  After issuance of the 
May 2004 rating decision, a statement from a Disabled 
American Veteran's service officer dated in August 2004 was 
submitted on the veteran's behalf.  The veteran then received 
the August 2004 Statement of the Case, submitted a statement 
with his VA Form 9 and testified before the Board in August 
2005.  The Board concludes, based on the particular facts and 
circumstances of this case, that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the initial notice appears not to have 
harmed the veteran as he has had several opportunities to 
present evidence on his behalf; and the Board finds that it 
is appropriate to render a decision in the case without 
further notice under the regulation.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In making this determination, the Board notes that the 
veteran received the May 2004 rating decision and the August 
2004 Statement of the Case.  Collectively, these documents 
issued in connection with this appeal notified the veteran of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's DD 214 Form, service medical examinations and 
VA medical records are associated with the claims file.  As 
indicated previously, the veteran was also afforded a VA 
examination that addressed the medical issue presented in 
this appeal.  Neither the veteran nor his representative has 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in connection with his claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

B.  Evidence

The veteran's July 1961 service induction examination 
indicated no complaints, treatment or diagnosis of hearing 
loss or hearing problems.  The veteran's ears were reported 
as normal under the clinical evaluation portion of the 
examination report; and the veteran scored 20 out of 20 on 
the hearing whispered test for both the right and left ears.  
No audiometric test was administered at that time.  The 
physical profile section of the examination report noted a 
number "1" under the section "H" (for hearing).  

The veteran's DD 214 Report of Transfer or Discharge Form 
indicated that the veteran was assigned to the 20th Artillery 
Unit (20th ARTY) in service and received a Marksman Rifle M-
14 decoration.  In July 1963, the veteran underwent his 
separation from service examination.  At that time, his ears 
were again reported as normal under the clinical evaluation 
portion of the examination report.  
The physical profile section of the examination report noted 
a number "1" under the section "H".  Under the section of 
the examination report titled audiometer, the following was 
reported: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
10
LEFT
10
10
10
N/A
5

The veteran requested service connection for hearing loss in 
November 2003.  In statements dated in November 2003, 
February 2004 and June 2004, the veteran reported that he 
served in the Artillery unit in service and was trained for 
all positions on the howitzer.  He indicated that the noise 
of the howitzer was tremendous; and that he only used cotton 
in his ears for noise protection.  He stated that as a result 
of his exposure to the gun noise during the day in service, 
he would not be able to hear anything in the evenings.  He 
presently wears hearing aids because of hearing loss that he 
contends was caused by his noise exposure in service.  

With his February 2004 statement, the veteran submitted a 
December 2003 article titled "Hearing Loss and the 
Presumptive Period" which discussed hearing loss claims 
denied by ROs on the basis that claims were not well-grounded 
and occurred after the presumptive period provided by VA 
regulations.  The article reported that acute acoustic events 
are known to damage or destroy hearing in one or both ears. 
See article, p. 39.  It stated that it is an accepted fact 
that chronic exposure to damaging levels of noise leads 
inevitably to decreased hearing acuity. Id.  The author 
opined that acute or chronic noise can result in distorted or 
damaged ear capillary roots that eventually become unattached 
and result in cells dying, which leads to noise induced 
hearing loss many years after injury. Id.  The author 
disagreed with VA policy that mandates evidence of a 
veteran's hearing loss in service or within one year 
following separation from service.         

The veteran's claims file additionally contains VA Medical 
Center (VAMC) records dated from January 2001 to January 
2004.  In regards to evidence pertinent to this appeal, a May 
2001 VA record indicated that the veteran was seen for an 
audiological assessment.  The veteran reported at that time 
that he had difficulty in speech understanding in group 
situations and with high pitches, and that this had been 
occurring during the previous 2 to 3 years.  He denied past 
hearing aid use, tinnitus, ear pain, ear discharge and 
dizziness.  He indicated a past history of noise exposure in 
service.  Physical examination revealed that the veteran had 
moderate sensorineural hearing loss in both the right and 
left ears from 3000 to 8000-Hertz. Speech discrimination was 
reported to be excellent for the left ear and good for the 
right ear.     

VA records dated in October 2002 noted complaints by the 
veteran that his hearing loss was getting progressively 
worse.  The veteran was seen in June 2003 for another 
audiological assessment, as which time he reported that there 
had been a slight change in his hearing since his May 2001 
assessment.  He reported tinnitus and a "buzzing noise," 
but noted no past history of noise exposure.  Physical 
examination revealed that the veteran had borderline normal 
hearing from 250 to 2000-Hertz for the right ear, changing to 
a moderately-severe sensorineural hearing loss from 3000 to 
8000-Hertz.  The examiner noted the veteran's speech 
discrimination for the right ear as excellent.  The veteran's 
left ear revealed similar findings, except the veteran's 
speech discrimination score was noted to be good. After 
undergoing an ear wash in June 2003, the veteran was issued 
hearing aids after a hearing aid evaluation in August 2003.            
	  

In March 2004, the veteran was afforded a VA audiological 
examination in order to answer the medical question presented 
in this case.  The VA examiner reviewed the veteran's claims 
file and noted that the veteran scored a 15 on the whispered 
test portion of his pre-induction examination.  He also noted 
that veteran's separation audiological examination scores 
were within normal limits for both ears.  Upon the 
performance of audiological testing, the following puretone 
thresholds were reported: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
60
LEFT
10
10
20
55
60

The veteran's speech recognition scores were noted to be good 
in both ears.  The examiner determined that the veteran had 
moderately-severe sensorineural hearing loss above 2000-Hertz 
for the right ear and moderately-severe to severe 
sensorineural hearing loss above 2000-Hertz for the left ear.  
He reported that since the veteran's hearing was within 
normal limits upon separation from service, it was not at 
least as likely as not that the veteran's hearing loss was 
precipitated by military noise exposure.  In support of his 
opinion, the examiner noted that the veteran first reported 
experiencing hearing loss and tinnitus two years ago.  In a 
May 2004 rating decision, the RO denied service connection 
for bilateral hearing loss. 

In August 2004 statement, a service officer from the Disabled 
American Veterans Organization (DAV) indicated that the 
veteran had a valid claim.  The author reported that he also 
served as a 75mm gunner in service and that the noise was 
unbearable.  He stated that he currently has hearing problems 
and wears hearing aids, and that the veteran was subjected to 
louder noises than he was.  He opined that the veteran is an 
honest person; and that the veteran should be compensated for 
his hearing loss.  The veteran later testified via 
videoconference before the Board in August 2005 that he had 
known this service officer for several years. See August 2005 
hearing transcript, p. 5.

In his August 2004 VA Form 9, the veteran reiterated his 
prior statements.  He also asserted that he was told during 
his service separation examination that there was something 
wrong with his hearing examination.  He reported that he was 
told that his hearing should be tested again.  

In August 2005, the veteran testified at his Board hearing 
that he was not afforded an audiological examination when he 
entered service. See August 2005 hearing transcript, p. 3.  
The veteran's representative noted that the veteran was 
administered the whispered hearing test, but that this test 
had "been proved throughout the years" to be inaccurate. 
Id.  The veteran testified that he was a gunner in an 
artillery unit in service, and that he was given cotton to 
use as ear protection during that time. Id., p. 4.  He stated 
that he would return at night from duty and not be able to 
hear, and that it would take several days for his hearing to 
return to normal. Id., p. 5.  He also reported that he was 
told during his service separation audiological examination 
that he had some hearing loss; and that he "had to be run 
through [the examination] again." Id., pgs. 3-4.  In regards 
to post-service medical treatment, the veteran testified that 
he first sought treatment at the VA is approximately 1996. 
Id., p. 8.  He reported having hearing problems prior to that 
time, but stated that he could not afford treatment. Id., p. 
7.  During closing comments, the veteran's representative 
argued that, when ones compares the "zeros" from the 
veteran's entrance audiological examination and the 
audiometric results from his service separation examination, 
the evidence showed that the veteran experienced some hearing 
loss in service. Id., p. 6.    

C.  Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a)(2005).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to the veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000-Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385. 

The evidence shows the veteran's current sensorineural 
hearing loss constitutes a current disability for VA 
purposes.  His right ear has puretone decibel losses of 55 
and 60 at the 3000 and 4000-Hertz ranges.  His left ear has 
decibel losses of 55 and 60 for the 3000 and 4000-Hertz 
ranges.  However, in order to warrant service connection, 
there must be more than just medical evidence of a current 
disability.  There must also be (1) evidence of an in-service 
occurrence or injury and (2) a medical opinion establishing a 
nexus between the current disability and an in-service 
occurrence or injury.  While the veteran has been diagnosed 
with hearing loss, the record contains no competent medical 
evidence that this disorder was manifested in service, within 
one year of discharge from service or has been shown to be 
otherwise related to the veteran's service.

In this regard, the veteran's service examination records 
fail to show that the veteran experienced hearing loss or 
hearing problems during service.  While the veteran was not 
administered an audiometric examination upon entrance into 
service, his whispered test scores clearly indicated that he 
had normal hearing at that time.  The veteran's separation 
examination also reflected normal hearing as evidenced by his 
audiometric scores.  Although the veteran has asserted that 
he was told at the time of discharge that he had some hearing 
loss, his service separation examination does not support 
this statement.  Additionally, contrary to the veteran's 
representative's assertions that the veteran's audiometric 
separation scores evidence some loss of hearing in service, 
such is not the case.  Since the veteran was not administered 
an audiometric test upon his entrance into service, there are 
no entrance audiometric scores that can be compared to the 
veteran's separation examination scores; and it cannot now be 
assumed that the veteran would have scored puretone 
thresholds of zero.  Lastly, the Board notes that the August 
2004 DAV service officer's statement does not provide 
evidence of an 
in-service injury, as the veteran testified that he had not 
known the service officer during his time in service.  

The Board notes further that the veteran's VA records also do 
not provide support for his claim in that the first record 
noting a complaint of hearing loss was in May 2001, over 40 
years after the veteran separated from service.  Even though 
the veteran reported a history of being exposed to noise 
while in service during this medical visit, he also stated 
that he had only experienced hearing loss difficulties during 
the previous 2-to-3 years.  As to the veteran's VA 
examination, the audiologist opined that it was not likely 
the veteran's hearing loss was precipitated by military noise 
exposure.  The Board finds that this opinion is not only 
persuasive and credible, but is uncontroverted.  While the 
August 2004 DAV service officer indicated that the veteran is 
an honest person and he should be compensated for his hearing 
loss, the Board notes that his statement does not constitute 
a medical nexus opinion in support of the veteran's claim as 
the service officer is not qualified to provide such an 
opinion.  He, as a layman, does not have the requisite 
training or expertise to offer an opinion that requires 
medical expertise, such as the etiology of a disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As for the December 2003 article submitted by the veteran, 
the Board notes that the well-grounded theory referred to in 
the article is no longer good law as evidenced by the 
enactment of the VCAA.  Further, the Board finds that such 
generic literature, which fails to address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, does not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss, for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


